PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/500,326
Filing Date: 30 Jan 2017
Appellant(s): Baldemair et al.



__________________
Michael D. Murphy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 14 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 48 and 52-56 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

(2) Response to Argument

A. 	Grounds of Rejection to be Reviewed on Appeal
Examiner recognizes appellant appeals every ground of rejection in the Office action dated 18 August 2020.

B.	The 112(a) Rejection of Claims 48-56
The “initial access” issue
The withdrawal of the rejection of claims 48 and 52-56 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement renders appeal of said grounds of rejection moot.

The Master Information Block (MIB) and System Information Block (SIB) issue
Appellant has correctly indicated “Section 2163 of the MPEP. Particularly, Section 2163(II)(A) of the MPEP states that ‘the examiner has the initial burden, after a thorough reading and evaluation of the content of the application, of presenting evidence or reasons why a person skilled in the art would not recognize the written description of the invention as providing adequate support for the claimed invention.’” (Emphasis original.) Examiner notes, “When no such description can be found in the specification, the only thing the PTO can reasonably be expected to do is to point out its nonexistence. In re Alton, 76 F.3d 1168, 1175 (Fed. Cir.1996) (holding that when the examiner alleges that the claimed embodiment is outside the scope of the specification, he "need only establish this fact to make out a prima facie case").” Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007).
The “Master Information Block (MIB) and System Information Block (SIB) issue” is the grounds of rejection of claim 49 under 35 U.S.C. § 112(a) for lack of a written description. Appellant has claimed a combination of elements from the original disclosure and the knowledge one of ordinary skill in the art would have with respect to the field of endeavor; however, appellant’s specification does not support the particular claimed combination of elements. While each element may be individually described in the specification, the deficiency lies in lack of an adequate description of their combination. It is not enough that appellant show where each claimed element resides in the earliest filed application, appellant must also provide support for the linkage of the claimed elements creating the embodiment.
Appellant indicates that the filed PCT application and appellant’s claims and arguments do not use the terms “system information block” and “search space” interchangeably and that the terms are not interchangeable. (See Appeal Brief, hereafter “brief”, pg. 14, second to last paragraph; pg. 15, lines 9-11.) However, appellant has indicated the “second system information further relating to initial access of the cell” conveyed by “a common search space” of claim 48 is disclosed as a random access response (See brief pg. 11, line 20 – pg. 12, line 6.) Examiner respectfully disagrees with this characterization of per se as will be discussed below. Further, appellant defines the second system information in claim 49 as a system information block (SIB) that includes additional access parameters. This does not describe a search space or random access response as will be discussed further below. If the “second system information comprises a System Information Block (SIB)” as defined by claim 49, then either the claim does not include all of the features of claim 48, or the terms are being used interchangeably.
What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d at 1384, 231 USPQ at 94. See also Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005) ("The ‘written description’ requirement must be applied in the context of the particular invention and the state of the knowledge…. As each field evolves, the balance also evolves between what is known and what is added by each inventive contribution.").  (MPEP 2163 (II)(A)(3)).
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. (MPEP 2173.01 (I))
Appellant mentions the terms of the art “master information block (MIB)” and “system information block type 1 (SIB1) once in the disclosure of the invention (See original disclosure pg. 7, lines 29-30.) Examiner notes that appellant has cited 3GPP TS 36.331 V14.4.0 (2017-09) ostensibly in order to provide a showing of what was conventional at the time of filing the invention. (See brief pg. 16, lines 3-9.) Examiner notes this revision of the document was not the state of the art on the effective filing date of the invention, which appellant refers to as the “filed PCT application.” Further, appellant has not provided evidence that the contents of the MIB provides information for identifying a common search space comprising SIB1 or a more generic SIB.
With respect to the terms of the art “master information block (MIB)” and “system information block type 1 (SIB1)”, it is true that the MIB is transmitted in the broadcast channel (BCH) and comprises a limited number of most essential and most frequently transmitted parameters that are needed to acquire other information from the cell. (See 3GPP TS 36.331 V 14.0.0 (2016-09), hereafter “3GPP TS fixed schedule with a periodicity of 40 ms and the SIB1 is transmitted with a fixed schedule with a periodicity of 80 ms. (See 3GPP TS 36.331 pg. 35, Section 5.2.1.2.) Thus, one of ordinary skill in the art would have this understanding with respect to MIB and SIB1. Appellant discloses, “Successful reception of the concerned system information requires that the UE already knows some basic information about the numerology where the system information is transmitted. In LTE, for example, the UE is aware of the specified constant sub-carrier spacing of 15 kHz and does not have to hypothesize in this regard. In LTE, based on synchronization information, the UE will also know the timing and the location of certain basic system information, such as master information block (MIB) and then subsequently system information block type1 (SIB 1)”. (See original disclosure: pg. 7, lines 24-30; emphasis added.) One of ordinary skill in the art, upon reading this disclosure would understand the MIB and SIB1 have fixed schedules and would interpret this disclosure as what is conventional in the art that “based on synchronization” and the predetermined fixed schedule of the MIB and SIB1 the UE locates the MIB and SIB1, not that the location of the SIB1 is determined based on the contents of the MIB. Further still, appellant expressly discloses the user equipment (UE) knows the “specified constant sub-carrier spacing and does not have to hypothesize in this regard,” when it comes to receiving the MIB and SIB1.
Appellant states, “[t]he filed PCT application and the claims use the term “search space” according to the meaning understood by persons having ordinary skill in the art.” (See brief pg. 10, lines 6-7.) Examiner notes Appellant described the term “search space” as used by appellant is described at pg. 11 lines 9-18 of appellant’s disclosure.
Therein appellant discloses a “search space may refer to locations (which in LTE are called control channel elements) where a UE can expect to find downlink control channels (PDCCH) that are of relevance for the UE.” Appellant discloses with respect to “a common search space”, “[s]uch a common search space may carry e.g. scheduling of paging information (using a paging-RNTI in LTE), or further system information (scheduled by a system information-RNTI in LTE), or e.g. random access responses. In this common search space, the UE may be scheduled to receive information about additional search spaces.” (See appellant’s Figure 3 depicting the common search space; emphasis added).
Appellant further discloses “providing information about the numerology of the additional search space or spaces from via the common search space is that the information can be provided on a shared channel, scheduled by assignments, such as downlink control information (DCI) on PDCCH, as explained below. The UE searches for (data) scheduling assignments on the common search space. When it identifies a scheduling assignment relating to an RNTI intended for this purpose, the UE finds an allocation of downlink resources, i.e., a scheduling command and corresponding scheduling of downlink data. For example, this data can be control information, e.g. identified as system information, carried on the data region of a frame, subframe or slot. The downlink data region may carry information about the additional search space and its numerology, as explained before or other information.” (See appellant’s Figure 5 and original disclosure pg. 12, lines 9-18.)
One of ordinary skill in the art would readily recognize this disclosure as describing features of search spaces with regard to the conventional Physical Downlink Control Channel (PDCCH). For example, see Kim et al. (US 2014/0036853 A1): [0054] PDCCH transmits downlink control information (DCI). The DCI includes uplink (UL) or downlink (DL) scheduling information; [0059]-[0066] disclosing the different DCI formats specifying DL scheduling assignments. That is to say, the DCI conveys a scheduling assignment indicating where the user equipment can find the scheduled information (e.g., the data). See also: [0068]-[0073] describing the DCI has a cyclic redundancy check (CRC) masked with an RNTI, a different RNTI can be used according to a purpose of transmitting a DCI and the search space is a set of candidate PDCCHs consisted of control channel elements (CCEs) where the UE should perform decoding attempts. The disclosure of Lee represents the knowledge of one of ordinary skill in the art has with respect to PDCCH, DCI and how they relate to search spaces. That is to say a search space conveys 
If a skilled artisan would have understood the inventor to be in possession of the claimed invention at the time of filing, even if every nuance of the claims is not explicitly described in the specification, then the adequate description requirement is met. See, e.g., Vas-Cath, 935 F.2d at 1563, 19 USPQ2d at 1116; Martin v. Johnson, 454 F.2d 746, 751, 172 USPQ 391, 395 (CCPA 1972) (stating "the description need not be in ipsis verbis [i.e., "in the same words"] to be sufficient"). (MPEP 2163 (II)(A)(3)). 
A particular combination of features which have been disclosed separately is not a nuance in the claim and does not represent mere rephrasing of a passage of the original disclosure. Appellant has not disclosed the claimed combination of features in claim 49 of “first system information” as a master information block (MIB). One of ordinary skill in the art understands that the broadcast channel includes a MIB; however, appellant has not disclosed a configuration in which the MIB conveys the claimed “first system information.” 
Appellant has not disclosed the combination of features of claim 49 with wherein “the second system information comprises a System Information Block (SIB) that indicates additional access parameters for the corresponding cell, in addition to indicating the further search space”. With respect to the “second system information”, claim 49 depends upon claim 48. Claim 48 includes, in part, “a common search space and a second OFDM subccarrier spacing used by the base station for scheduled transmission of a control channel that conveys second system information further relating to initial access of the cell of the network.” (Emphasis added.) Appellant indicates, “the UE identifying a common search space from information conveyed by the broadcast channel, where the common search space has a different, second subcarrier spacing, and where the UE receives downlink control information in the common search space that identifies an additional search space to be monitored by the UE.” (See brief pg. 3, lines 15-18 discussing the subject matter of the claims. See Fig. 3) This is consistent with the claim construction examiner gives the claim feature of claim 48. Namely, “a common search space” is 
A “System Information Block (SIB) that indicates additional access parameters for the corresponding cell” is a term of the art in the field of endeavor which would not be construed by one of ordinary skill in the art to correspond to “a common search space.” It is not unreasonable to broadly refer to a common search space as “system information” as appellant has done in the original disclosure simply because the information is used by the system for scheduling uplink and downlink transmissions between the user equipment and the cell. However, the system information as it relates to the contents of a SIB, especially as defined in claim 49 as indicating “additional access parameters for the corresponding cell”, is not the same as “a common search space” or the scheduling information therein. “The SystemInformation message is used to convey one or more System Information Blocks.” (See: 3GPP TS 36.331 bottom of pg. 266.) “SystemInformationBlockType1 contains information relevant when evaluating if a UE is allowed to access a cell and defines the scheduling of other system information.” (See: 3GPP TS 36.331 bottom of pg. 267 and subsequent contents of the SIB type 1.) “The IE SystemInformationBlockType2 contains radio resource configuration information that is common for all UEs.” (See: 3GPP TS 36.331 middle of pg. 284 and subsequent contents of SIB type 2.) 3GPP TS 36.331 pp. 284-313 provides examples of what the term of the art “System Information Block (SIB)” represents in the field of endeavor and this provides examples of the “additional access parameters for the corresponding cell” such as radio resource configuration information that is common for all UEs, cell re-selection information, etc. which is not the same as “a common search space” or the contents therein as that term is known in the art and discussed above. From this, one of ordinary skill in the art would not 
As can be seen from the discussion above, one of ordinary skill understands a System Information Block type 1 can be used to schedule other System Information Block types and a common search space can be used to schedule System Information Blocks. However, appellant’s claim construction requires the common control channel to comprise the system information comprising a System Information Block and the information identifying the further search space. Appellant has not described said combination of elements. 
It is noted that appellant has described a common search space that carries a scheduling assignment of downlink resources wherein the assigned downlink resources can carry a SIB, as is conventional in the art, or wherein the assigned downlink resources comprise information identifying the further search space; however, this is not the claim construction argued by appellant or held by examiner and appellant has not described an embodiment wherein the assigned downlink resources hold both pieces of information at the same time.
It is noted that the claims do not require the first and second subcarrier spacing to be different. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, it appears to be unreasonable to construe “a common search space” broadly as conveying a random access response. Rather, it would appear the search space provides scheduling information of the random access response and not the random access response itself.
SystemInformation (SI) messages and indicated by information in SIB1. Further, SIBs are not in the broadcast channel; but rather, SIBS are in the downlink shared channel DL-SCH. Further, appellant reiterates that the MIBS and SIBS convey the initial access parameters for use by a UE making initial access to a network cell (brief pg. 16, lines 13-14) which does not appear to be consistent with the term “search space” according to the meaning understood by persons having ordinary skill in the art as appellant says the term “search space” should be construed. 
Appellant argues the disclosure “repeatedly describes use of the first system information to determine a second search space and receiving further information in the second search space” (brief pg. 16, lines 16-18) and points to the original disclosure at pg. 2 line 16- pg. 3 line 16 and pg. 4 lines 11-21 (brief pg. 16 line 22). This portion of the disclosure does not disclose the system information as a master information block (MIB) this does not define the “further information” as a system information block (SIB) and merely recites an original claim. While an original claim typically finds support in and of itself, one cannot rely on this broad recitation of “system information in a broadcast channel” as disclosing “the first system information comprises a MIB” or recitation of “further information” as disclosing the more specific term of the art “system information block.” 
Appellant argues, “details in the filed application from p. 9, line 15 - p. 11, line 18, explaining that a broadcast channel (PBCH) may carry system information that indicates a common search space that conveys further system information, and where the broadcast channel and the common search space have different numerologies. These details align directly with the first system information/second system information details in claim 48 and with the MIB/SIB details in claim 49.” (brief pg. 17, lines 3-8) 
It would appear that appellant is arguing that the features of claim 49 as they relate to the features of claim 48 are inherent in the art or is an obvious combination of elements disclosed separately by appellant. While each element may be individually described in the specification, the deficiency lies in lack of an adequate description of their combination. It is not enough that appellant show where each claimed element resides in the earliest filed application, appellant must also provide support for the linkage of the claimed elements creating the embodiment. Therefore, appellant’s original disclosure fails to provide an adequate written description of the features of claim 49.

The “further search space” issue
Appellant argues the originally filed claims 8 and 17 provide the written description of claims 50 and 51. Examiner respectfully disagrees. Original claim 1 recites:
 1. A method for enabling multiple numerologies in a network, the method being performed by a user equipment (UE), and comprising: 
receiving system information in a first search space on a broadcast channel with a first numerology (See appellant’s figures 3 and 4, BCH with numerology 1, pg. 11, lines 19-22, pg. 12 lines 4-6); 
determining (S120) a second search space from the received system information (See appellant’s figures 3 and 4 common search space, pg. 11, lines 22-25); and 
receiving (S 130) further information in the second search space with a second numerology (See appellant’s figures 3 and 4, common search space, pg. 11, lines 25-26 disclosing the UE receives information in the common search space).

 Therefore, appellant’s arguments fail to provide a showing of adequate written description of the features of claims 50 and 51.

C.	The 103 Rejection of Claims 48-52, and 54-56
Appellant does not provide any arguments related to the factual findings of examiner with respect to the prior art references of record LG Electronics, "Overall structure of DL control transmission for NR", 3GPPTSG RAN WG1 Meeting#86bis, Lisbon, Portugal, 10th-14th October 2016, Rl-1609273, hereafter D2, and Huawei et aI., "Discussion on downlink control channel design", 3GPPTSG RAN WG1 Meeting#86bis, Lisbon, Portugal, October 10-14, 2016, Rl-1609432, hereafter D4. (See brief pg. 18, lines 13-21.)
Appellant alleges examiner’s motivation-to-combine is in error. (See brief pg. 18, line 21). Appellant alleges the UE does not “avoid” the need for blind decoding of the further search space.” (See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, The motivation is expressly recited in D4 which states, “The time and frequency resource for the second level control channel is indicated by the first level control channel, which can enable the possibility of avoiding blind decoding and reducing the resource for blind decoding. Moreover, the basic set can be set as small as possible, e.g. narrow bandwidth, and then UE just needs to detect the basic set if there is less DCI transmitted, which is beneficial especially for UEs without intended DCI. Therefore, the self-contained hierarchical control channel can reduce UE power consumption.” Further, examiner expressly indicated in the grounds of rejection under appeal “avoids blind decoding needed in the system of D2; thus, reducing the resources for blind decoding and UE power consumption (Section 3 disclosing "which can enable the possibility of avoiding blind decoding and reducing the resource for blind decoding...Therefore the self-contained hierarchical control channel can reduce UE power consumption").” Examiner concludes that it cannot be more precisely stated than in the prior art reference of record D4.
Appellant notes that D2 “can relieve the blind-decoding burden on the UE by using different TTIs (Time Division Multiplexing or TDM) to transmit in the different control regions/search spaces.” See brief pg. 19, lines 3-11) and Appellant alleges examiner contemplates the proposed combination of references would eliminate the need for blind detection of DL control channel B (See brief pg. 19, lines 12-17.) Examiner has made no such assertion in the grounds of rejection under appeal but instead relies 
Appellant argues teaching in D2 works against examiner’s argued-for modification of D2. (See brief pg. 19, lines 18-23.) This argument is conclusory and does not provide any rationale for how this affects examiner’s legal conclusion of obviousness.
Appellant argues the disclosure of D4 is “inapposite if not backwards as compared to D2’s description of DL control regions A and B.” and “seem to be a hindsight recreation of appellant’s claimed invention.” (See brief pg. 20, lines 1-11). Examiner respectfully disagrees. D2 teaches the DL control region B is configurable in terms of time/frequency resource and numerology (e.g. sub-carrier spacing). (See D2, Section 2.1 second line of first paragraph and second paragraph.) D2 doesn’t disclose how the UE is informed of the configuration of DL control region B. D4 provides teaching in which the UE can be informed of the configuration of the DL control region B by DL control region A. As indicated above, appellant has not challenged the factual findings of examiner in which examiner finds the DL control region A as being a “common search space” and DL control region B being a “further search space” to be monitored by the UE as opposed to modifying D2 to hold these properties. It is noted the feature “to be monitored by the UE” is a feature of intended use in claim 48 and not a positively recited step. As can be appreciated from the discussion above, examiner allows the teaching in D4 to speak for the record on 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Appellant argues that D4 does not provide the alleged suggestion. (See brief pg. 20, lines 12-20.) It’s not clear to what appellant refers to as “the alleged suggestion.” Appellant alleges the conclusion is inconsistent because the control regions of D2 and D4 do not coincide because D4 teaches the first level control channel is used for unicast scheduling. (See brief pg. 20, line 21- pg. 22 line 2.) Appellant argues the different channel uses between D2 and D4 removes the motivation to combine the references. (See brief pg. 20 line 21 – pg. 21 line 7.) Further, appellant asserts, “a second-level control channel carried in the slot—e.g., embedded in the subsequent data region of the slot. See Figure 1 of D4.” (See brief pg. 20, lines 14-15). Examiner does not dispute that D4 discloses such an embodiment; however, in response to said arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Moreover, D4 discloses, with respect to the second level control channel, “The time and frequency resource for downlink control channel can include a basic set and an extended set, where the time and frequency resource for the extended set can be indicated through the basic set.” (See D4: pg. 3 paragraph below Fig. 1.) Further D4 discloses, 
Further, examiner disagrees with the assertion that the regions A and B of D2 are inconsistent with the first and second level control channels of D4. It is readily apparent from the disclosures of the prior art references of record that the regions hold much in common and one holding the knowledge of ordinary skill in the art would readily find a reasonable expectation of success based on the evidence of record and the teaching therein.
Appellant provides no separate arguments with respect to claim 52. For these reasons, appellant’s arguments cannot be held as persuasive regarding the rejection of claims 48, 52 and 54-56. 

D.	The 103 Rejection of Claim 50
Appellant asserts the prior art references of record InterDigital Communications, "A Framework for Initial Access for NR, 3GPPTSG-RAN WGl#86bis, Lisbon, Portugal, Oct 10th-14th, 2016, Rl-1610351, hereafter D5 and Pan. et al. (US 2014/0177556 A1) do not disclose or suggest the features of claim 50 while being conspicuously silent with respect to the prior art reference of record InterDigital Communications, "Random Access and Support for Multiple Numerologies for NR", 3GPPTSG RAN #86 bis, Lisbon, Portugal, Oct 10th-14th, 2016, Rl-1610352, hereafter D6. (See brief pg. 21 lines 17-18.)
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
D5 suggests the MIB is the first system information for initial access and is located based on synchronization signals and the MIB comprises random access parameters. (See D5: Section 2.3.) The reference of record D6 discloses, “It can be expected that system information would include all random access parameters. In such a case, it may be broadcast as in Opt. 3 above. Such a solution could be flexible, for example its location could be determined as a function of synchronization parameters.” (See D6 pg. 2, second paragraph under Agreements box. Emphasis added) On its face, this appears to be analogous to DL control region A in D2 and the first level control channel of D4. D6 goes on to disclose, “On the other hand, the resource overhead may be quite large, especially if multiple RA parameter sets are to be included.” (See D6 pg. 2, second paragraph under Agreements box.) D6 further discloses the overhead issues can be resolved by having the system information point to multiple different control channel regions in order for the UEs to receive different SIBs each indicating unique RA parameters. However, this may lead to increased UE complexity if the UE has to monitor multiple control channel region search spaces and discloses a solution in which system information points to a single control channel region per UE. (See D6: pg. 2, third paragraph under Agreements box.) Thus, D6 suggests techniques in which DL control region A is typically a region for broadcasted information, but because the amount of information is so large, it can cause overhead problems and instead suggests modifying the system to have the first region point to one control channel region per UE to convey the information instead. In other words, an additional UE specific search space that carries information typically in the common search space which appears to be analogous to DL control region B of D2 carrying information that typically is in DL control region A. Pan indicates that typically common search spaces carry paging information. (See Pan at [0005].) In addition, based on the combined teachings, it would have been 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

E.	The 103 rejection of claim 53
Appellant’s arguments fail to effectively shift the burden to examiner. (See brief pg. 22 line 23 – pg. 23 line 2.)

F.	The 103 rejection of claims 49, 51 and 52
Appellant returns to arguing against the grounds of rejection of claim 48 and mischaracterizes the grounds of rejection under appeal. (See brief pg. 23, lines 14-16.) Appellant rehashes arguments against the grounds of rejection of claim 48 which examiner has already addressed in Section C above. (See brief pg. 23, lines 16-19.) 
Appellant argues D4 appears to disclose features wherein the UE is already connected and synchronized and that D4 does not mention synchronization. (See brief pg. 23, lines 19-22). Appellant argues, D4 does not mention SIB but admits that D4 discloses, “that there may be a basic set of resources for a downlink control channel and an extended set, and that such may be indicated by system information. (See brief pg. 23, lines 22-24.) Examiner notes that D4 expressly discloses, “the time and frequency resource for the basic set can be predefined or indicated by essential system information, is not the transmission of a MIB or a SIB, and, more broadly, is not the transmission of system information.” (See brief pg. 23 line 24 – pg. 24 line 2.) Examiner does not assert the self-contained hierarchical control channel of D4 is transmission of a MIB or SIB. The first level control channel is analogous to DL control region A. Claim 49 which is the claim at issue here recites “the first system information comprises a Master Information Block (MIB)”. Clearly, D4 indicates the MIB provides information about the location of the basic set/first level control region. Appellant’s arguments are not directed towards the claim construction under consideration. Further, It is not unreasonable to broadly refer to a control channel as “system information” as appellant has done in the original disclosure simply because the information is used by the system for scheduling uplink and downlink transmissions between the user equipment and the cell.
Appellant again mischaracterizes the rejection of claim 48 in stating, “Examiner uses D4 as evidence that it would be obvious to modify D2 such that the DL control region A of D2 was a common search space for the scheduled transmission of a control channel that indicates the DL control region B as a further search space to be monitored by a UE.” (See brief pg. 24, lines 4-6). Examiner notes that examiner finds teaching in D2 of a common search space and a further search space to be monitored by the UE. D4 expressly discloses “A second level control channel can be indicated by the first level control channel, e.g. the time and frequency resource for the second level control channel can be indicated.” (See D4: pg. 3, first paragraph.) Appellant’s arguments appear to be directed at the combination of references relied upon in the grounds of rejection of claim 48 which have already been addressed above in section C and do not provide any arguments directed at the prior art in the grounds of rejection of claim 49. (See brief pg. 24, lines 4-9.)

Appellant asserts the prior art references of record D5 and D6 do not cure deficiencies in the rejection of claim 48 without providing any arguments against the combination of references as they are applied to claim 49. (See brief pg. 24, lines 10-12.) 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). (See brief pg. 24, lines 10-12.)
Based on examiner’s rebuttal to the arguments in this section of the brief, appellant’s arguments against the grounds of rejection of claim 48 in this section cannot be held as persuasive against the grounds of rejection of claims 49 and 51-52.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461              

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464                                                                                                                                                                                                                                                                                                                                                                                                  





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

APPENDIX
	PTO-892
	PTO-1449
	3GPP TS 36.331 V14.0.0 (2016-09); Technical Specification; 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 14); pgs. 1-2, 34-35, 266-273 and 284-313.